EXHIBIT 23.1 Consent of Indpendent Registered Public Accounting Firm Alanco Technologies, Inc. & Subsidiaries Scottsdale, Arizona We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report dated October 6, 2010, relating to the consolidated financial statements of Alanco Technologies, Inc. & Subsidiaries appearing in the Company's Annual Report on Form 10-K for the year ended June 30, 2010. We also consent to the reference to us under the caption "Experts" in the Prospectus. /s/Semple, Marchal & Cooper, LLP Semple, Marchal & Cooper, LLP Certified Public Accountants Phoenix, Arizona June 20, 2011
